Name: Council Regulation (EEC) No 3937/90 of 20 December 1990 fixing, for 1991, certain measures for the conservation and management of fishery resources , applicable to vessels flying the flag of a Member State, other than Spain and Portugal, in waters falling under the sovereignty or within the jurisdiction of Spain
 Type: Regulation
 Subject Matter: fisheries;  Europe
 Date Published: nan

 31 . 12 . 90 Official Journal of the European Communities No L 378 / 87 COUNCIL REGULATION (EEC) No 3937/90 of 20 December 1990 fixing, for 1991 , certain measures for the conservation and management of fishery resources, applicable to vessels flying the flag of a Member State, other than Spain and Portugal, in waters falling under the sovereignty or within the jurisdiction of Spain THE COUNCIL OF THE EUROPEAN COMMUNITIES , Whereas the specific conditions governing the fishing activities of such vessels should be laid down; Whereas the fishing activities covered by the Regulation are subject to the control measures provided for by Regulation (EEC) No 2241 / 87 (*), as amended by Regulation (EEC) No 3483 / 88 (2), as well as to the specific procedures drawn up in accordance with Article 164 (4 ) of the Act of Accession , HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Article 164 thereof, Having regard to the proposal from the Commission, Whereas, pursuant to Article 164 of the Act of Accession, it is for the Council to fix the fishing possibilities and the corresponding number of Community vessels which may fish in Atlantic waters falling under the sovereignty or within the jurisdiction of Spain and covered by the International Council for the Exploration of the Sea (ICES); Whereas these possibilities are determined, with respect to species subject to the system of total allowable catches (TACS) and quotas, on the basis of the fishing possibilities allocated and, with respect to species not subject to the TAC and quota system, according to the relative stability of stocks and the need to ensure their conservation; Whereas specialized fishing activities shall be carried out with the same quantitative limits as those specified for Spanish vessels authorized to carry out their fishing activities in the waters of Member States apart from Portugal ; Article 1 The number of vessels flying the flag of a Member State, other than Spain and Portugal , authorized to fish in waters falling under the sovereignty or within the jurisdiction of Spain as provided for in Article 164 of the Act of Accession and the procedures governing access, shall be as set out in the Annex. Article 2 This Regulation shall enter into force on 1 January 1991 . It shall be applicable until 31 December 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member Sates. Done at Brussels, 20 December 1990. For the Council The President P. BUKMAN (!) OJ No L 207, 29 . 7 . 1987 , p. 1 . (2) OJ No L 306, 11 . 11 . 1988 , p. 2 . Official Journal of the European Communities 31 . 12. 90No L 378 / 88 ANNEX EEC  SPAIN I. General fishing Species ICES zone (') Authorized fishing gear Total number of vessels Period of fishing authorizationBasic list Periodic list Hake (Merluccius merluccius) VIII , IX Long-lines, trawls (vessels over 100 GRT) Year round I Il\ II\ Monkfish (Lophius piscatorius) (Lophius boudegassa) VIII , IX Trawl i Year round liIIliI-III\ Megrim (Lepidorhombus whiffiagonis) (Lepidorhombus boscii) VIII , IX Trawl \ . 10 (France) . 5 (2) (France) Year round f 11IIIIIIIIII\ Norway lobster (Nephrops norvegicus) VIII , IX Trawl 1 Year round Pollack VIII , IX Trawl li||llIl\ (Pollachius pollachius) U U Year round (') Waters falling under the sovereignty and within the jurisdiction of the Kingdom of Spain . ( 2) Total number of standard vessels per Member State ; standard vessel means a vessel having a brake horsepower equal to 700 horsepower (bhp). The conversion rates for vessels having a different engine power are the same as those defined in Article 158 (2 ) of the Act of Accession . II . Specialized fishing Species ICES zone 0 ) Authorized fishing gear Total number of vessels Period of fishing authorizationBasic list Periodic list . All VIII , IX Long-lines (vessels under 100 GRT) Rods (vessels under 50 GRT) 25 10 64 k Year round Year round Anchovy (Engraulis encrasicholus) as main catch VIII Seine 40 (France) Between 1 March and 30 June Anchovy (Engraulis encrasicholus) as live bait VIII Seine 20 (France) Between 1 July and 31 October Sardine (Sardina pilchardus) VIII Seine (vessels under 100 GRT) 71 (France) 40 (France) Between 1 January and. 28 February between 1 July and 31 December (') Waters falling under the sovereignty and within the jurisdiction of the Kingdom of Spain . Species Quantity(tonnes) ICES zone (') Authorized . fishing gear Total number of vessels Period of fishing authorization Thunnidae Unlimited VIII , IX All exceptgill-nets Unlimited Year round (') Waters falling under the sovereignty and within the jurisdiction of the Kingdom of Spain.